As filed with the Securities and Exchange Commission on October 9, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06111 The Mexico Equity and Income Fund, Inc. (Exact name of registrant as specified in charter) 615 E. Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Mr. Gerald Hellerman c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (866) 700-6104 Registrant's telephone number, including area code Date of fiscal year end: July 31, 2007 Date of reporting period:July 31, 2007 Item 1. Report to Stockholders. The Mexico Equity and Income Fund Inc. Report of Pichardo Asset Management, The Investment Adviser. Dear Fund Shareholder, We are pleased to present you with the Mexico Equity and Income Fund, Inc. ‘‘MXE’’ annual report for the Fund’s fiscal year ended July 31, 2007. I. INTRODUCTION President Felipe Calderon presented a broad series of initiatives comprising the 2007-2012 National Development Plan (NDP) early in 2007. The main axis of President Calderon’s NDP is sustainable human development, which is defined as an ongoing and sustained process that broadens the capacities, opportunities and freedom of all Mexicans. In order to progress in that direction President Calderon included a Fiscal Reform in the NDP. It is an in-depth reform that covers all aspects of Public Finances and establishes a modern platform for meeting challenges associated with the sustainable course of Mexico’s development in the coming decades. By September 2007, the 18-year-long-awaited fiscal reform was finally approved by Congress. The proposal does not change the current Value Added Tax regime or rates. It assumes the difficult challenge of broadening the tax base by establishing, among others, a flat business contribution tax of 16.5% in 2008, 17% in 2009 and 17.5% starting the year 2010, aimed at reducing tax evasion, elusion and fiscal privileges. Fiscal reform will contribute US$10.4 billion per annum in additional revenue for the government, or around 1.1% of GDP, which will be on top of the US$217 billion already approved in the 2008 budget. By the end of the 2012 year, fiscal reform is expected to boost the country’s tax intake to 2.5% of annual GDP, according to Mexico’s Finance Minister, Agustin Carstens. Tax revenue currently accounts for 10.2% of GDP and is the lowest in Latin America. The National Development Plan also states the need for Mexico’s Public Finance Ministry to reduce its dependence on oil revenue. Over a 20-year period, Mexico must replace oil revenue equivalent to 10% of GDP and reduce government’s 33% oil revenue dependence. 1 THE MEXICO EQUITY AND INCOME FUND, INC. This NDP also proposes the initiative of a National Infrastructure Program spanning several years to be approved within the Federal Budget. President Calderon’s National Infrastructure Program envisions a US$270 billion investment in infrastructure, including private and public investment for the period 2007-2012. The Calderon government sees investing in infrastructure as tantamount to building a better Mexico and the program includes: (i) US$76 bn in hydrocarbon production, (ii) US$35 bn in electricity, (iii) US$35 bn in refining, gas and petrochemicals, (iv) US$26 bn in highways, (v) US$26 bn in communications, (vi) US$14 bn in drinking water and conveyance rehabilitation, (vii) US$7 bn in ports, (viii) US$5 bn in airports, (vix) US$5 bn in railroads and multimodal transport, and (ix) US$5 bn in hydro agriculture and flood control. Over the long term, fiscal reform, as part of the NDP, is set to have a positive impact on the Mexican economy which President Calderon’s government estimates will grow at an average rate of 5% during the period 2007-2012 (2.5% for the period 2001-2006 and 3.0% for the period 1995-2000). The Mexican Stock Exchange, the ‘‘Mexbol’’’s 35.5% average per annum dollar return for the five-year period ended July 31, 2007, is the result of a positive cycle of globally low interest rates and robust world economic growth as well as company EBITDA (earnings before interest, taxes, depreciation and amortization) growth of more than 15% on average. Mexico’s US$ 80 bn pension fund system has also become a solid institutional player in the Mexican Stock Exchange (US$10 bn in 1996). The MXE registered a 91.13% dollar return for the Fund’s fiscal year ended July 31, 2007, as reported by Bloomberg and an average per annum net asset value per share return of 18.82% (with dividends reinvested) for shareholders over the seventeen years since inception through July 31, 2007, as reported by Thomson. The MXE’s investment criteria and stock picking during the Fund’s fiscal year, ended July 31, 2007 was consistent with its investment strategy and four main policies set up in 2006 for the following two-year period. The Fund continues to be highly diversified in value and growth stocks with a sector overweight in infrastructure, communications and industrial conglomerates. II. MEXICO’S ECONOMIC REVIEW Mexico registered a 2.8% year-over-year economic growth during the second quarter 2007 compared to 4.9% for the same period in 2006 due to a sharp decrease in government spending and exports. During the first half of the Fund’s fiscal year, economic growth was underpinned by high credit growth rates in housing and consumption while the second half saw growth soften, due to a slowdown in manufacturing activity and consumer spending. 2 THE MEXICO EQUITY AND INCOME FUND, INC. External and internal demand followed a decelerating pattern during the second half of the Fund’s period where total exports amounted to US$67.6 bn at the second quarter 2007, or a 3.6% growth rate; and, imports grew 7.5% to US$70 bn compared to 10.7% and 12.9% growth, respectively, for the same period in 2006. Mexico’s US$ trade deficit stood at US$5.8 bn since the beginning of the year compared to a US$ 223 million surplus for the same period in 2006. For the 2Q’07, private consumption grew 4.6%, while consumer credit registered a 28.7% growth rate at the end of May 2007. Gross fixed investment increased by 6.9% in 2Q’07, mostly stemming from spending on machinery and equipment. For the period January to August 614,607 new jobs were created. A total of 745,000 new jobs are expected to be created in 2007, or 15% below the 880,000 jobs that were created in the 2006 calendar year. Likewise, the 6.9% same-store-sales 2Q’06 growth registered by Walmex Mexico (majority-owned Walmart US subsidiary) compared to the +0.9% 2Q’07 growth reflects the slowdown in domestic consumption. Walmex has a 50% share of total retail sales in Mexico. The solid macro context registers a 4.03% consumer price index for the last twelve months ended August 2007, compared to 4.1% same period last year. In congruence with its tightening stance, Mexico’s Central Bank kept the overnight rate at 7.20% for the fund’s fiscal year contributing to a strong currency during the period (a -0.20% depreciation vs. the US dollar). Inflows of remittances from Mexican workers abroad amounted to US$ 13.6 bn for the period January-July 2007, oil exports US$ 22.6 bn, while non-oil exports amounted to US$127.9 bn. Tourism flows amounted to US$7.9 bn which translated into accumulated international reserves of around US$ 78.2 bn at the end of August compared to US$71.5 bn at the end of December 2006. III. THE MEXICAN STOCK EXCHANGE For the Fund’s fiscal year period ending July 31, 2007, the Mexbol Index gained 52.72% in dollar terms and it seems fairly valued given sales, operating income and EBITDA growth of 10.9%, 13.5% and 12.9% year-over-year, respectively, as of the second quarter of 2007. At the beginning of the second half of 2007 volatility in global markets increased due to serious problems in the U.S. sub-prime mortgage market. In terms of valuation, the Mexbol Index’s EV/EBITDA multiple ended August at 9.3 times, or 1% and 18% above its one and four-year averages, respectively. 3 THE MEXICO EQUITY AND INCOME FUND, INC. IV. THE FUND’S PERFORMANCE For the Fund’s fiscal year July 31 2007, the MXE’s net asset value per share gained 91.13% in dollar terms, out performing the Mexbol Index’s 52.72% gain by 3,841 basis points and the Mexico Fund’s 47.85% net asset value per share gain by 4,333 basis points (Bloomberg figures). The main contributors to the Fund’s superior return were its investment in infrastructure, petrochemical, wireless telephony and materials-related securities. The MXE’s one-year market value common stock return was 152.78% and one-year market value return for the preferred shares was 110.66% (source: US Bancorp). The Fund’s market price registered a 15.8% premium to its net asset value at the end of the Fund’s fiscal year ended July 31, 2007, according to Bloomberg. The MXE’s net asset value per share registered a $40.75 high and $ 32.80 low during the months of July and August 2007 owing to the demise of the U.S. sub-mortgage sector. V. PORTFOLIO STRATEGY The MXE’s portfolio investment strategy set up in 2006 for a two-year period, based on Pichardo Asset Management’s asset category classification remained unchanged and it was used to monitor the Fund’s investment criteria with a discipline and consistency in accordance with the Fund’s main policies. As at the end of July 31, 2007, infrastructure remained the Fund’s largest asset category followed by communications and industrial conglomerates. The MXE will continue to adhere to its investment strategy, which includes a diversified portfolio comprising both value and growth stocks with an emphasis on those promising business sectors PAM believes will grow at rates above those of Mexican GDP. We will also remain disciplined in terms of the Fund’s main investment principles for the benefit of long-term stockholders. 4 THE MEXICO EQUITY AND INCOME FUND, INC. ECONOMIC INFORMATION Real Activity 1999 2000 2001 2002 2003 2004 2005 2006 Real GDP Growth (y-o-y) 3.70 % 6.60 % (0.30 )% 0.90 % 1.30 % 4.40 % 3.00 % 4.80 % Industrial Production (y-o-y) 4.20 % 6.00 % (3.50 )% 0.00 % (0.75 )% 3.80 % 1.60 % 1.60 % Trade Balance (US Billions) $ (5.60 ) $ (8.00 ) $ 10.00 $ (8.00 ) $ (5.60 ) $ (8.10 ) $ (7.60 ) $ (6.10 ) Exports (US Billions) $ 136.40 $ 166.50 $ 158.40 $ 160.70 $ 164.80 $ 189.10 $ 213.70 $ 253.90 Exports Growth (y-o-y) 16.10 % 22.10 % (4.90 )% 1.50 % 2.50 % 14.70 % 14.00 % 10.30 % Imports (US Billions) $ 142.00 $ 174.50 $ 168.40 $ 168.70 $ 170.50 $ 197.20 $ 221.30 $ 260.00 Imports Growth (y-o-y) 13.20 % 22.90 % (3.50 )% 0.20 % 1.10 % 15.70 % 12.00 % 13.10 % Financial Variables and Prices 1999 2000 2001 2002 2003 2004 2005 2006 28-Day CETES (T-bills)/ Average 31.40 % 15.30 % 11.20 % 7.10 % 6.24 % 8.60 % 8.02 % 7.10 % Exchange rate (Pesos/US$) Average 9.56 9.46 9.34 9.66 10.79 11.15 10.64 10.9 Inflation IPC, 12 month trailing 12.30 % 9.00 % 4.40 % 5.70 % 4.00 % 5.20 % 3.30 % 3.80 % Mexbol Index 1999 2000 2001 2002 2003 2004 2005 2006 USD Returns 90.39 % (20.81 )% 20.88 % (14.43 )% 33.61 % 50.49 % 44.90 % 45.77 % Market Cap. (US Billions) $ 129.60 $ 111.70 $ 112.40 $ 103.80 $ 124.70 $ 169.50 $ 283.80 $ 343.48 EV/EBITDA 10.5x 7.9x 8.1x 6.6x 7.8x 8.3x 8.9x 10.6x Fund’s NAV & Common Share Market Price Performance (USD Return) 1999 2000 2001 2002 2003 2004 2005 2006 NAV’s per share 59.20 % (14.20 )% 10.00 % (13.50 )% 40.00 % 55.60 % 38.70 % 59.29 % Share Price 74.70 % (5.60 )% 18.70 % (18.50 )% 36.00 % 66.60 % 8.10 % 75.54 % 5 THE MEXICO EQUITY AND INCOME FUND, INC. On behalf of the Board of Directors, we thank you for your continued support, Sincerely yours, Eugenia Pichardo Portfolio Manager PICHARDO ASSET MANAGEMENT The discussion above reflects the opinions of the Portfolio Manager. These opinions are subject to change and any forecasts made cannot be guaranteed. Past performance does not guarantee future results. Sector allocations and fund holdings are subject to change and are not recommendations to buy or sell any security. Please reference the following annual report for more complete fund information. The information concerning the Fund included in the report of the investment adviser contain certain forward-looking statements about the factors that may affect the performance of the Fund in the future. These statements are based on Fund management’s predictions and expectations concerning certain future events and their expected impact on the Fund, such as performance of the economy as a whole and of specific industry sectors, changes in the levels of interest rates, the impact of developing world events, and other factors that may influence the future performance of the Fund. Management believes these forward-looking statements to be reasonable, although they are inherently uncertain and difficult to predict. Actual events may cause adjustments in portfolio management strategies from those currently expected to be employed. 6 THE MEXICO EQUITY AND INCOME FUND, INC. Allocation of Portfolio Assets July 31, 2007 (Calculated as a percentage of Net Assets) The accompanying notes are an integral part of these financial statements. 7 THE MEXICO EQUITY AND INCOME FUND, INC. Schedule of Investments July 31, 2007 MEXICO – 100.03% Shares Value COMMON STOCKS – 99.90% Airlines – 1.49% Grupo Aeroportuario del Centro Norte, S.A. de C.V. 256,500 $ 848,133 Grupo Aeroportuario del Pacifico, S.A. de C.V. – Class B 174,500 847,456 Grupo Aeroportuario del Sureste, S.A. de C.V.– Class B 116,900 613,498 2,309,087 Cement – 5.79% Cemex, S.A. de C.V. CPO 1,301,900 4,205,223 Corporacion Moctezuma, S.A. de C.V. 500,000 1,638,255 Grupo Cementos de Chihuahua, S.A. de C.V. 415,600 3,125,743 8,969,221 Chemicals – 0.56% Cydsa, S.A. de. C.V.(a) 1,303,900 872,734 Communications – 14.04% America Movil, S.A. de C.V. – Class L 4,680,644 13,942,362 America Movil, S.A. de C.V. – Class L ADR 60,070 3,596,992 Axtel, S.A. de C.V. CPO(a) 575,203 4,191,504 21,730,858 Distribution – Wholesale – 0.00% Dermet de Mexico, S.A.(a) 278,629 — Financial Groups – 4.67% GBM Grupo Bursatil Mexicano, S.A. de C.V. Casa de Bolsa(a) 1,457,200 2,387,264 Grupo Financiero Banorte, S.A. de C.V. – Class O 1,069,500 4,834,625 7,221,889 Food, Beverage, and Tobacco – 0.91% Fomento Economico Mexicano, S.A. de C.V. 381,900 1,412,319 Housing – 8.69% Desarrolladora Homex, S.A. de C.V.(a)* 374,000 3,540,691 Desarrolladora Homex, S.A. de C.V. –ADR(a) 40,500 2,289,060 SARE Holding, S.A. de C.V.(a) 3,430,106 5,934,872 Urbi Desarrollos Urbanos, S.A. de C.V.(a) 401,100 1,695,540 13,460,163 The accompanying notes are an integral part of these financial statements. 8 THE MEXICO EQUITY AND INCOME FUND, INC. Schedule of Investments (continued) July 31, 2007 COMMON STOCKS (continued) Shares Value Industrial Conglomerates – 8.71% Alfa, S.A. – Class A 362,800 $ 2,494,390 Grupo Carso, S.A. de C.V. 701,000 2,850,294 Industrias CH, S.A. – Class B(a) 756,700 3,342,760 Mexichem, S.A. de C.V. 1,414,360 4,793,873 13,481,317 Infrastructure – 27.95% Carso Infraestructura y Construccion, S.A. de C.V.(a) 3,776,500 4,377,923 Empresas ICA Sociedad Conroladora, S.A. de C.V.(a) 1,980,750 12,550,594 Grupo Mexicano de Desarrollo, S.A.(a) 1,867,600 8,163,479 Impulsora del Desarrollo y el Empleo en AmericaLatina, S.A. de C.V.(a) 2,706,900 4,624,398 Promotora y Operadora de Infraestructura, S.A. de C.V.(a) 3,634,500 13,550,107 43,266,501 Media – 2.36% Grupo Televisa, S.A. CPO 344,200 1,741,499 Grupo Televisa, S.A. – ADR 75,500 1,906,375 3,647,874 Mining – 5.84% Grupo Mexico, S.A. – Series B 891,700 6,275,323 Industrias Penoles, S.A. 211,300 2,771,614 9,046,937 Real Estate Developer – 8.27% DINE, S.A. de C.V.(a) 1,496,400 1,586,174 Grupe, S.A. de C.V.(a)(b) 4,071,300 11,215,243 12,801,417 Retailing – 6.61% Wal-Mart de Mexico, S.A. de C.V. – Class V 2,812,190 10,225,726 Shipping – 0.48% Grupo TMM, S.A. – ADR(a) 216,800 741,456 Waste Management – 3.53% Promotora Ambiental, S.A. de C.V.(a) 1,937,300 5,467,246 TOTAL COMMON STOCKS (Cost $97,912,370) $ 154,654,745 The accompanying notes are an integral part of these financial statements. 9 THE MEXICO EQUITY AND INCOME FUND, INC. Schedule of Investments (concluded) July 31, 2007 INVESTMENT COMPANIES – 0.13% Shares Value GBM Fondo de Mercado de Dinero S.A. de C.V., SIID para Personas Fisicas(a) 86,303 $ 205,450 TOTAL INVESTMENT COMPANIES (Cost $208,036) 205,450 TOTAL MEXICO (Cost $98,120,406) $ 154,860,195 UNITED STATES – 0.07% INVESTMENT COMPANIES – 0.07% First American Treasury Obligation – Class A, 4.5338% 109,072 109,072 TOTAL INVESTMENT COMPANIES (Cost $109,072) 109,072 TOTAL UNITED STATES (Cost $109,072) 109,072 TOTAL INVESTMENTS – 100.10% (Cost $98,229,478) 154,969,267 LIABILITIES IN EXCESS OF OTHER ASSETS – (0.10)% (150,999 ) TOTAL NET ASSETS – 100.00% $ 154,818,268 Footnotes and Abbreviations ADR – American Depository Receipts. (a) Non-income producing security. (b)
